Citation Nr: 9910664	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-13 913A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $7,118.93.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had active service from August 1976 to June 1979.  

This case is before the Board on appeal from an April 1998, 
waiver decision by the Committee on Waivers and Compromises 
(Committee) of the Oakland, California RO.  The overpayment 
at issue was created between 1995 and 1997.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  The veteran was incarcerated in 1983 for a felony with a 
sentence of 15 years to life; by a letter dated in September 
1983, the RO advised the veteran that his compensation 
payments were required to be reduced to the 10 percent rate 
following incarceration for a felony of more than 60 days.

3.  The veteran was provided VA Forms 21-8764, "Disability 
Compensation Award Attachment--Important Information" as 
enclosures to 1992 and 1994 RO letters to him.  These 
enclosures informed him, in part, that compensation benefits 
would be reduced upon incarceration in a Federal, State, or 
local penal institution in excess of 60 days for conviction 
of a felony.

4.  In July 1995 the veteran was convicted of felonies and 
sentenced to a total of 31 years incarceration.

5.  In February 1997, the RO first learned that the veteran 
had been incarcerated for a felony since July 1995.

6.  The veteran's failure to timely notify the RO of his 
incarceration for a felony resulted in an overpayment of 
$7,118.93; fault in the creation of the debt lies solely with 
the veteran, and not with VA.

7.  Recovery of the debt would not cause the veteran undue 
hardship or defeat the purposes for which compensation was 
intended.  Failure to repay the debt would result in unfair 
gain to the appellant.  

8.  Reliance on VA benefits did not result in relinquishment 
of a valuable right or the incurrence of a legal obligation.  


CONCLUSION OF LAW

Recovery of the overpayment of compensation benefits in the 
amount of $7,118.93 would not be against equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is not inherently 
implausible.  The Board is also satisfied that all relevant 
facts have been properly developed.  No further assistance to 
the appellant is required to comply with the duty to assist 
him mandated by 38 U.S.C.A. § 5107(a).  

Factual Background.  A rating action in January 1980 awarded 
service connection for the veteran's diabetes and assigned a 
40 percent rating from June 1979.  The veteran waived his 
military retirement pay in order to receive VA benefits.  

In 1983, VA received information that the veteran had been 
incarcerated.  Further development revealed that the veteran 
had been convicted of a felony and had been sentenced to 
serve 15 years to life in a California penal institution 
beginning in September 1983.  In September 1983, the veteran 
was advised by RO letter that reduction of his compensation 
to the 10 percent level was required after incarceration for 
a felony.

A VA Form 21-8764 was enclosed with VA award letters, dated 
in February 1992 and September 1994, sent to the veteran at a 
post office box in Nice, California, his address of record, 
and were not returned as undeliverable.  Although a copy of 
Form 21-8764 is not of record, it is a standard enclosure 
entitled "Disability Compensation Award Attachment -- 
Important Information," and informs the recipient of VA 
check delivery procedures, general eligibility information 
regarding benefits associated with the award of compensation 
benefits, and the conditions affecting the recipient's right 
to payments.  One of the conditions specified is that if the 
recipient were incarcerated in a Federal, State, or local 
penal institution in excess of 60 days for conviction of a 
felony, compensation benefits would be reduced.  The 
enclosures also advised the veteran of the need to inform VA 
immediately of any change of address.  

In September 1995, the RO received a direct deposit 
authorization from the veteran dated in late August 1995.  
Therein, he authorized direct deposit of his VA benefits into 
a joint bank account he held with his mother.  In October 
1995, the veteran was advised by the RO that his request for 
direct deposit had been received and he was advised to keep 
the VA informed of any change in address.  He was asked to 
furnish his current address and in response he provided the 
same post office box number in Nice, California, he had 
previously provided, although at that time the veteran was 
already incarcerated in a California prison for a felony.

It was not until February 1997 that the RO received 
information that the veteran had been incarcerated for a 
felony following a conviction in July 1995.  Later in 
February 1997, the RO advised the veteran that his 
compensation award was being reduced to the 10 percent level 
effective in September 1995 (the 61st day following his July 
1995 incarceration for a felony).  VA determined that the 
amount of overpayment of was $7, 118.93 and the veteran was 
so advised.  The veteran was also advised that the $94 a 
month to which he was currently entitled while he was 
incarcerated was being withheld in order to recover the 
overpayment in question.  In this regard, the veteran argues 
that withholding  the entire $94 to which he is currently 
entitled results in financial hardship.  

In conjunction with his claim for waiver, the veteran 
maintained in correspondence that he was unaware of the 
effect his incarceration had on his entitlement to 
compensation benefits because he did not remember receiving 
any notice to that effect.  Also, that he had been told by 
relatives in 1995 that his VA benefits had been terminated 
due to his incarceration, and that he was unaware that his 
mother continued to receive VA benefits through their joint 
bank account and used them for her own needs and those of his 
wife and children.  He argued that due to his unawareness he 
should not be held liable for repayment of any debt.  He also 
reported in an April 1998 financial statement that he had no 
income or expenses.  In an accompanying letter, he noted that 
he was not in direct contact with his wife and was therefore 
unable to furnish any information concerning her financial 
status.  

The veteran's request for waiver was considered and denied by 
the Committee in April 1998.  The Committee found the veteran 
was at fault in the creation of the debt and after 
considering the other pertinent factors determined it would 
not be against equity and good conscience to collect the debt 
from the veteran.  Thereafter, the current appeal ensued.  

Criteria.  Any person with a disability rating of 20 percent 
or more who is incarcerated for conviction of a felony shall 
not be paid compensation in excess of that provided for a 10 
percent rating from the 61st day of incarceration.  38 
U.S.C.A. § 1114 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.665(a) (1998).  

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  The RO did not find fraud, 
misrepresentation or bad faith.  In the absence of such 
finding, the question of whether waiver of recovery of an 
overpayment of improved pension benefits is warranted on the 
basis of equity and good conscience must be addressed.  

The standard of equity and good conscience will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase equity and good conscience means arriving at a 
fair decision between the obligor and the government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether the actions of the 
debtor contributed to the creation of the debt.  

2.  Balancing of faults.  Weighing of the fault of the 
debtor against that of the VA.  

3.  Undue hardship.  Whether collection would deprive 
the debtor or family of basic necessities.  

4.  Defeat the purpose.  Whether withholding of benefits 
or recovery would nullify the objective for which 
benefits were intended.  

5.  Unjust enrichment.  Whether failure to make 
restitution would result in unfair gain to the debtor.  

6.  Changing position to one's detriment.  Whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right or the incurrence of a legal obligation.  

38 C.F.R. § 1.965(a). 

Analysis.  The veteran's claim is well grounded and all 
relevant facts have been properly developed.  The veteran has 
been given an opportunity to explain his contentions and 
there are no indications that additional pertinent evidence 
could be obtained.  Therefore, no further assistance to the 
veteran is required to comply with the provisions of 38 
U.S.C.A. § 5107.  

The Board finds that the appellant's account of not having 
been informed of the effect of his incarceration on his 
entitlement to benefits is without merit.  As is noted above, 
he was advised in September 1983, during a prior 
incarceration, of the effect his incarceration had on his 
right to receive VA compensation.  Also in the 1992 and 1994 
VA letters, he was provided similar information.  He was 
advised of the effect of incarceration, i.e., that his 
benefits would be reduced.  The appellant has presented no 
clear evidence to reach a finding other than that he was well 
advised of the effect that his July 1995 incarceration would 
have on his VA benefits.  

The veteran also argues he was misinformed by family members 
that his VA benefits had been terminated.  However, the 
veteran knew or should have known that he was still entitled 
to a portion of his monthly payment despite his incarceration 
as had been explained to him previously.  The record shows 
that over the years the veteran has frequently corresponded 
with VA in order to obtain needed information concerning his 
benefits and yet he never attempted to determine his VA 
payment status following his incarceration in July 1995.  The 
veteran had also been advised to notify VA of any change of 
address, but he failed to keep VA so informed when he was 
incarcerated.  If he had done so, then VA would have adjusted 
his payment or would have been at fault for failing to do so.  
The Board has considered the veteran's arguments concerning 
his lack of fault; however, the record clearly shows that it 
was the veteran and not VA who was at fault in the creation 
of the overpayment.  

The veteran has also contended that his mother took advantage 
of their joint bank account by using the money for herself 
and his family members, but the Board notes that he was the 
one who authorized VA to deposit his VA benefits into that 
account.  If the veteran feels he has been wronged by his 
mother then he should seek satisfaction from her and not VA.  
Based on the foregoing the Board finds that the veteran was 
totally at fault in the creation of the overpayment.  

The Board also concludes that collection of the overpayment 
would not deprive the veteran of basic necessities.  The 
veteran is currently a ward of the State of California.  
Although the appellant's compensation may be his only income 
while he is incarcerated, he is living at government expense 
and is provided the necessities of life such as food, 
clothing and shelter.  The veteran's financial status report 
of April 1998 shows that he has neither income nor expenses 
and the current withholding of his monthly VA benefit for 
collection purposes does not have any effect on his receiving 
the basic necessities of life.  Thus, it is not shown the 
collection of the debt has or will result in financial 
hardship for the veteran.  

Disability compensation is intended to compensate the 
recipient for the average impairment in earning capacity 
represented by the amount of the payment.  Since the veteran 
is not in the work-force and it is his incarceration that has 
nullified his earning capacity, a withholding of the benefit 
would not defeat the purpose for which the benefit was 
intended.  

The Board further finds that if waiver were to be granted, 
the appellant would be unjustly enriched.  He clearly 
received payments to which he was not entitled under 
applicable law and regulations.  His argument that he did not 
have access to the VA payments is not corroborated by any 
supporting evidence.  Further, the Board notes that the 
veteran was responsible for authorizing the method by which 
his benefits were to be received from VA, a method by which 
benefits to which he was not entitled were accepted and used.

Finally, the veteran has not contended that a reliance upon a 
VA benefit resulted in a relinquishment of a valuable right 
or the incurrence of a legal obligation.

In view of the foregoing, the Board concludes that the facts 
of this case, when weighed against the various equitable 
elements to be considered, do not demonstrate that recovery 
of the overpayment is against equity and good conscience.  
Therefore, a waiver of the recovery of the overpayment is not 
warranted.  


ORDER

Waiver of recovery of an overpayment of compensation benefits 
in the amount of $7,118.93 is denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

